Case 1:21-cv-00165-DLC Document 29-52 Filed 02/23/21 Page 1 of 9




              EXHIBIT ZZ
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 2 of 9




         COVID-19




     Personal and Social Activities
     Updated Jan. 6, 2021                      Print




         What you need to know
             ●    Stay home if sick.
             ●    Wear masks in public settings, like on public and mass transportation, at
                  events and gatherings, and anywhere they will be around other people.
             ●    Use social distancing (stay at least 6 feet away from others).
             ●    Before you go, call and ask what extra prevention strategies they are
                  using, like requiring sta to wear masks.
             ●    Wash your hands with soap and water for at least 20 seconds when you
                  get home.




         Visiting a restaurant or bar
         The COVID-19 pandemic has been stressful and isolating for many people. Many go to restaurants and bars to enjoy a
         meal without having to cook, to connect with friends and family, and to support businesses that are an important part of
         many communities.

         However, visiting bars and restaurants can increase you risk of getting and spreading COVID-19.


         Why Visiting Restaurants and Bars May Increase Risk

         In a recent study, scientists found that adults with positive COVID-19 test results were twice as likely to have reported
         dining at a restaurant than those with negative COVID-19 test results.1 There are many factors that may explain why
         going to restaurants and bars increases your risk of getting and spreading COVID-19:

             ●    People from di erent
                  households are gathering in the
                  same space.
             ●    Eating and drinking requires the
                  removal of a mask.
             ●    If eating indoors, ventilation ow
                  in restaurants and bars can
                  cause droplets to spread at
                  distances greater than 6 feet.2
                  Poor ventilation can also
                  increase risk as it may cause the
                  virus to accumulate in the air.

https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                  1/8
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 3 of 9


              ●   Physical distancing of at least 6
                  feet is often di cult to maintain
                  in restaurants and bars.
              ●   People need to talk louder in
                  restaurants and bars to hear         Wear masks when less than 6 feet apart from other people or indoors
                  one another. This can contribute
                  to the production of more virus aerosols.
              ●   Use of alcohol may alter judgment and make it more di cult for people to practice COVID-19 safety measures.

         While the safest way to enjoy and support restaurants and bars is to take out food and eat it at home with people who
         live with you, there are ways that you can go to a restaurant and bar and still reduce your risk of getting and spreading
         COVID-19.

         Check the restaurant’s or bar’s COVID-19 prevention practices before you go

              ●   Check if outdoor seating is available and if options allow groups to be at least 6 feet apart from one another. If a tent
                  is set-up outdoors, make sure that at least one side is open or rolled up. An enclosed tent is like eating indoors.
              ●   Avoid busy times of day or night. It’s safest to visit when fewer people are at the restaurant or bar.
              ●   Check the restaurant or bar’s website and social media to see if you feel comfortable with their COVID-19 safety
                  guidelines. Guidelines should require both sta and patrons to wear masks while not eating or drinking. Check if
                  menus are available online or via app for safer ordering. Call if the posted information is unclear or if you have
                  questions.
              ●   Find out if valet parking is required or if you can self-park. If valet is the only option, it’s best to leave your windows
                  open and let your car air out for at least 15 minutes after the valet returns your car to you.

         Take steps to protect yourself at the restaurant or bar

              ●   Eat outdoors, if possible. You are less likely to get or spread COVID-19 during outdoor activities. Look for seating
                  options that are outside and have proper ventilation of outdoor air, such as tents that have open doors or rolled up
                  sides.
              ●   Wear masks at all times, both indoors and outdoors, except when you are actively eating or drinking. Masks help
                  protect both you and those around you.
              ●   Avoid crowds and sit at tables spaced at least 6 feet apart from people you don’t live with, both indoors and
                  outdoors. If you are standing, stay at least 6 feet apart from those who do not live with you.
              ●   Limit alcohol consumption. Consuming alcohol may make you less likely to follow COVID-19 safety measures.
              ●   Wash your hands with soap and water for at least 20 seconds before eating and when exiting the restaurant or bar.
                  If soap and water are not readily available, use hand sanitizer that contains at least 60% alcohol.
              ●   Ask for individual condiment and salt and pepper packets, as the condiments on the table may not be cleaned
                  between patrons.
              ●   Minimize the time you spend in the restaurant or bar. The longer you stay, the more you increase your risk

         1   Fisher KA, Tenforde MW, Feldstein LR, et al. Community and Close Contact Exposures Associated with COVID-19 Among Symptomatic Adults ≥18 Years in 11
         Outpatient Health Care Facilities — United States, July 2020. MMWR Morb Mortal Wkly Rep 2020;69:1258–1264. DOI:
         http://dx.doi.org/10.15585/mmwr.mm6936a5                    .

         2   Kwon K-S, Park J-I, Park YJ, et al. Evidence of Long-Distance Droplet Transmission of SARS-CoV-2 by Direct Air Flow in a Restaurant in Korea. J Korean Med Sci
         2020;35(46):e415. https://doi.org/10.3346/jkms.2020.35.e415                     .




         Hosting gatherings or cook-outs
         Remind guests to stay home if they are sick

https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                                                   2/8
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 4 of 9


             ●    Remind invited guests to stay home if they have been exposed to COVID-19 in the last 14 days or are showing
                  COVID-19 symptoms. Anyone who has had close contact with a person who has COVID-19 should also stay home
                  and monitor their health. Invited guests who live with those at higher risk should also consider the potential risk to
                  their loved ones.
             ●    Consider keeping a list of guests who attended for potential future contact tracing needs.

         Encourage social distancing

             ●    Host your gathering outdoors, when possible. If this is not feasible, make sure the room or space is well-ventilated
                  (for example, open a window).
             ●    Arrange tables and chairs to allow for social distancing. People from the same household can be in groups together
                  and don’t need to be 6 feet apart – just 6 feet away from other families.
             ●    If planning activities for adults and/or kids, consider those where social distancing can be maintained, like sidewalk
                  chalk art or frisbee.
             ●    When guests arrive, minimize gestures that promote close contact. For example, don’t shake hands, do elbow
                  bumps, or give hugs. Instead wave and verbally greet them.


         Wear masks

             ●    Wear masks when less than 6 feet apart from people or indoors.
             ●    Consider providing masks for guests or asking them to bring their own.

         Clean hands often

             ●    Consider providing hand sanitizer in addition to clearly marked hand washing areas.
             ●    Wash your hands for at least 20 seconds when entering and exiting social gatherings. If soap and water are not
                  readily available, use a hand sanitizer that contains at least 60% alcohol. Cover all surfaces of your hands and rub
                  them together until they feel dry.
             ●    Make sure there is adequate soap or hand sanitizer containing at least 60% alcohol available in the restrooms and
                  encourage guests not to form a line at the door. Consider also providing cleaning supplies that allow guests to wipe
                  down surfaces before they leave.
             ●    Remind guests to wash their hands before serving or eating food.
             ●    Use single-use hand towels or paper towels for drying hands so guests do not share a towel.


         Limit the number of people handling or serving food

             ●    Encourage guests to bring their own food and drinks.
             ●    Limit people going in and out of the areas where food is being prepared or handled, such as in the kitchen or
                  around the grill, if possible.
             ●    If serving any food, consider identifying one person to serve all food so that multiple people are not handling the
                  serving utensils.
             ●    Use single-use options or identify one person to serve sharable items, like salad dressings, food containers, and
                  condiments, so that multiple people are not handling the items.

         Limit contact with commonly touched surfaces or shared items

             ●    Use touchless garbage cans or pails.
             ●    Use gloves when removing garbage bags or handling and disposing of trash. Wash hands after removing gloves.
             ●    Clean and disinfect commonly touched surfaces and any shared items between use when feasible.
             ●    If you choose to use any shared items that are reusable (e.g., seating covers, tablecloths, linen napkins), wash, clean,
                  and sanitize them after the event.




https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                  3/8
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 5 of 9


         Attending an event or gathering
         Prepare before you go:

             ●    Stay home if you have been diagnosed with COVID-19 (symptoms of COVID-19) , if you are waiting for COVID-19 test
                  results, or may have been exposed to someone with COVID-19.
             ●    Check with the organizer or event venue for updated information about any COVID-19 safety guidelines and if they
                  have steps in place to prevent the spread of the virus.
             ●    Prioritize attending outdoor activities over indoor activities and stay within your local area as much as possible.
             ●    Bring supplies to help you and others stay healthy—for example, masks (bring extra), hand sanitizer with at least
                  60% alcohol, and drinking water.

         Use social distancing and limit physical contact

             ●    Maintain a distance of at least 6 feet or more from people who don’t live in your household. Be particularly mindful
                  in areas where it may harder to keep this distance, such as check-in areas, parking lots, and routes of entry and exit.
             ●    Select seating or determine where to stand based on the ability to keep 6 feet of space from people who don’t live in
                  your household, including if you will be eating or drinking.
             ●    Arrive to the event early or at o -peak times to avoid crowding and congested areas.
             ●    Avoid using restroom facilities or concession areas at high tra c times, such as intermission, half-time, or
                  immediately at the end of the event.


         Wear masks

             ●    Wear a mask when interacting with other people to minimize the risk of transmitting the virus.
                     -    Wearing masks is most important when social distancing is di cult.

                     -    Masks are strongly encouraged in settings where individuals might raise their voices, such as shouting,
                          chanting, or singing.


         Limit contact with commonly touched surfaces or shared items

             ●    Use touchless garbage cans or pails and cashless payment options when possible. Otherwise, exchange cash or card
                  by placing payment in a receipt tray, if available, or on the counter.
             ●    Avoid any self-serve food or drink options, such as bu ets, salad bars, and condiment or drink stations. Use grab-
                  and-go meal options, if available.
             ●    Use disposable food service items including utensils and dishes, if available.
             ●    Wash your hands with soap and water for at least 20 seconds or use hand sanitizer immediately before eating food
                  or after touching any common surfaces like hand railings, payment kiosks, door handles, and toilets.




         Using Gyms, Fitness Centers, or Studios
         Updated 12/31/2020

         Exercising and physical activity are important for physical and mental health and should be continued for healthy living,
         especially during the coronavirus crisis. However, it is necessary to take precautions to reduce exposure to and
         transmission of COVID-19. The main way by which people are infected with COVID-19 is through exposure to respiratory
         droplets carrying infectious virus. COVID-19 has been shown to spread at gyms, tness classes, and studios.

         Considerations for gyms, tness centers, and studios


         There are multiple factors that increase the risk of COVID-19 spread in gyms, tness centers, and studios (dance, karate,
         spin, etc.). There are ways to reduce this risk:

             ●    Proximity: maintain at least 6 feet of separation (about 2 arm lengths) and avoid close contact with other people.
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                  4/8
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 6 of 9
                     o         ty:     a ta         at east 6 eet o sepa at o (about              a     e gt s) a d a o d c ose co tact      t ot e peop e.

             ●    Mask use: select a facility that has requires all sta and attendees to wear a mask that covers their mouth and nose
                  at all times.
             ●    Exertion level: limit high-intensity activities to the outdoors.
             ●    Ventilation: look for gyms, tness centers, or studios that have high ceilings and use ventilation practices such as
                  opening doors and windows and use portable air cleaners that have HEPA lters.
             ●    Frequently touched surfaces: wipe down frequently touched surfaces, such as machines and equipment, with
                  disinfecting wipes before and after use.
             ●    Clean hands: wash your hands with soap and water for 20 seconds or use hand sanitizer with at least 60% alcohol
                  before and after using machines.
             ●    Number of people: go during o -peak times to avoid crowding.
             ●    Duration: if choosing to stay indoors, keep your workouts as brief as possible to avoid prolonged exposure.

         Do not visit a gym, tness center, or studio if:

             ●    The facility does not have any mitigation measures in place, such as requirements for masks and physical distancing.
             ●    You have tested positive for COVID-19.
             ●    You are showing any symptoms of COVID-19.
             ●    Any of the people in your household or close contacts have tested positive for COVID-19 or are showing symptoms
                  of COVID-19.
             ●    You have been recently tested for COVID-19 and are waiting on test results.

         Prepare before you go

             ●    Use options for online reservations and check-in systems when available.
             ●    Go to the gym, tness center, or studio during low-usage times.
             ●    Be aware of any extra prevention practices being implemented by the facility, such as new plexiglass barriers, mask
                  policies, and closing of shared locker room space.
             ●    Be prepared to not use the locker room in order to reduce the risk of being in close proximity to others in a small
                  space. Arrive in work-out clothes and shower at home to avoid using shared locker room and bathrooms.


         Limit activity indoors, especially group activities

             ●    Use facilities with outdoor space or options for virtual classes and training sessions as much as possible.
             ●    Limit attendance at high intensity activities such as indoor group training sessions. If you do attend such a session,
                  maintain as much distance as possible– at least 6 feet –between yourself and other individuals, and be sure to wear
                  a mask covering your mouth and nose. If this is not possible, consider an outdoor training session instead.
             ●    If you need to be indoors, open windows to increase air ow throughout the space.

         Choose low-intensity activities over high-intensity activities when indoors

             ●    Limit high-intensity activity when indoors, such as vigorous dancing, pick-up basketball, running, racquetball/squash,
                  and spinning.
             ●    Lower-intensity activities, such as yoga or walking, are safer indoor options. However, make sure to use physical
                  distancing, limit physical contact, take extra precautions with shared equipment, and wear a mask.

         Use physical distancing and limit physical contact

             ●    Maintain at least 6 feet of separation as much as possible in areas that may lead to close contact (within 6 feet)
                  among other people, such as weight rooms, group studios, pools and saunas, courts and elds, walking/running
                  tracks, locker rooms, check-in areas, parking lots, and routes of entry and exit.
             ●    Increase distance for high-intensity activities.
             ●    Don’t shake hands, give high- ves, do elbow bumps, or touch others because close contact increases the risk of
                  acquiring COVID-19.


https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                                   5/8
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 7 of 9


         Take extra precautions with shared equipment

             ●    Ensure equipment is clean and disinfected. Wipe down machines and equipment with disinfecting wipes and use
                  hand sanitizer that contains at least 60% alcohol before using machines.
             ●    Do not share items that cannot be cleaned, sanitized, or disinfected between use, such as resistance bands and
                  weightlifting belts.
             ●    Wash your hands with soap and water or use hand sanitizer that contains at least 60% alcohol before and after
                  using shared equipment.

         Wear a mask

             ●    Cover your mouth and nose with a mask when interacting with other people to minimize the risk of transmitting the
                  virus.
                     -    Wearing both a mask and physical distancing is important. Do any vigorous-intensity exercise outside when
                          possible, stay at least 6 feet away from other participants, trainers, and clients, and wear a mask. If the intensity
                          of the exercise makes it di cult to wear a mask, it is especially important to do that activities outdoors away
                          from others.

                     -    Wash your hands before adjusting your mask—review information about proper use, removal, and washing of
                          masks.
             ●    For healthy people, wearing masks during exercise has not been shown to be harmful. However, individuals a ected
                  by lung disease, such as asthma or COPD, or heart disease, should be evaluated by a healthcare provider before
                  attempting exercise with any mask.
             ●    Remove your mask if it gets moist from sweat and replace it with a clean mask while exercising. Have more than one
                  mask on hand so that you can easily replace a moist mask with a dry one.




         Going to a nail salon
         Prepare for your appointment

             ●    Book services in advance to remove the need for waiting in a lobby with
                  other people. If you must wait, maintain social distance.
             ●    Before you go, call and ask if all sta are wearing masks at work and if
                  there are physical barriers to minimize risk of transmission (e.g.,
                  plexiglass barriers).
             ●    If o ered by the salon, wait in your car or outside until you can be
                  contacted by mobile phone when it is your turn to be seen for an
                  appointment.                                                                                               Wear a mask


         Wear a mask

             ●    Wear a mask at all times when inside the salon.

         Wash hands often and limit contact with common surfaces or items

             ●    Wash your hands or use hand sanitizer immediately before receiving your service and after touching any common
                  surfaces like curing lamps, countertops, doorknobs, toilets, tables, light switches, phones, faucets, sinks, and
                  keyboards.
             ●    Use cashless payment options when possible. If not available, ensure that cash and cards are handled with care by
                  employees either by changing gloves between each transaction or with use of hand sanitizer between clients.
             ●    Look for no-touch waste baskets at the cash registers and in the restrooms.




https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                       6/8
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 8 of 9


         Visiting a library
         Use curbside pickup or choose digital materials

             ●    Use online reservation and advance-order
                  checkout systems, if possible.
             ●    Choose digital over print materials, if
                  possible.
             ●    Request a curbside pick-up if available and
                  use masks during pick-up exchanges.

         Clean hands when handling shared items or
         electronics

             ●    Wash your hands before and after
                  exchanges.
             ●    Clean and disinfect electronics (laptops) and                               Choose digital materials or use curbside pick-up, when possible
                  library materials in plastic containers (CDs,
                  audio books) during returns and/or
                  exchanges.
             ●    If allowed and available inside the library, use computer stations one person at a time. Ensure they are cleaned
                  before use and use a disinfectant wipe on the mouse and keyboard.




         Traveling overnight
         Check the hotel’s COVID-19 prevention practices before you go

             ●    Use options for online reservation and check-in, mobile
                  room key, and contactless payment.
             ●    Before you go, call and ask if all sta are wearing masks at
                  work.
             ●    Look for any extra prevention practices being implemented
                  by the hotel, such as plexiglass barriers at check-in
                  counters, and physical distancing signs in the lobby.
             ●    Ask if the hotel has updated policies about cleaning and
                  disinfecting or removing frequently touched surfaces and
                  items (such as pens, room keys, tables, phones, doorknobs,
                                                                                                           Wear a mask in the lobby or other common areas
                  light switches, elevator buttons, water fountains,
                  ATMs/card payment stations, business center computers
                  and printers, ice/vending machines, and remote controls).


         Wear masks and limit close contact with others

             ●    Wear a mask in the lobby or other common areas.
             ●    Minimize use of areas that may lead to close contact (within 6 feet) with other people as much as possible, like break
                  rooms, outside patios, inside lounging areas, dining areas/kitchens, game rooms, pools, hot tubs, saunas, spas,
                  salons, and tness centers.
             ●    Consider taking the stairs. Otherwise wait to use the elevator until you can either ride alone or only with people
                  from your household.

         Choose contactless options, when possible

             ●    Request contactless delivery for any room service order.
             ●    If you are considering cleaning your travel lodgings see CDC’s guidance on how to clean and disinfect
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                                     7/8
1/26/2021                                               Case 1:21-cv-00165-DLC Personal
                                                                                Document       29-52
                                                                                        and Social ActivitiesFiled  02/23/21
                                                                                                              | COVID-19 | CDC Page 9 of 9
             ●    If you are considering cleaning your travel lodgings, see CDC s guidance on how to clean and disinfect.
         Protect yourself and others when you travel away your community

             ●    Learn more about safely planning travel during the COVID-19 outbreak.




         Visiting parks and recreational facilities
             ●    Parks and recreational facilities can o er health bene ts, but it is important that you take steps to protect yourself
                  and others from COVID-19. Learn what you can do to stay safe when visiting parks and recreational facilities.




                              Protect Your Health This Flu Season
                             It’s likely that u viruses and the virus that causes COVID-19 will both spread this fall and winter. Here is what
                              you should know this season, including information on how to protect yourself and your family against u by
                              getting a u vaccine.




         More Information

         Visiting Beaches and Pools                                                               Considerations for Restaurants and Bars


         Using Public Transit                                                                     Considerations for Pools, Hot Tubs, and Water Playground

         Coping with Stress                                                                       Considerations for Public Beaches


         Considerations for Youth and Summer Camps                                                Considerations for Traveling Amusement Parks and
                                                                                                  Carnivals
         Considerations for Youth Sports



                                                                                                                                             Last Updated Jan. 6, 2021




https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html                                                                              8/8
